Cross appeals (1) from an order of the Supreme Court at Special Term (Tait, Jr., J.), entered May 26, 1983 in Chemung County, which, inter alia, denied plaintiff’s motion for summary judgment and granted that portion of defendant Thomas A. Manchester’s cross motion for summary judgment declaring that plaintiff had a duty to defend defendant Manchester, and (2) from the judgment entered thereon, ¶ Order and judgment affirmed, with costs, upon the opinion of Justice Albert E. Tait, Jr., at Special Term. Kane, J. P., Main, Casey, Levine and Harvey, JJ., concur.